Citation Nr: 1203774	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a drooping left eyelid.  

2.  Entitlement to service connection for an eye disability, to include a drooping left eyelid and a left eye injury.  

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to service connection for warts/virus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty to include from 1983 to 1997, with over two years of prior active service.  His awards and decorations include a Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2007 rating decision of the St. Petersburg, Florida, VA Regional Office (RO).  

The Board notes that although the issues certified on appeal are noted to stem from the March 2007 rating decision which reopened and denied the claim of entitlement to service connection for PTSD, following a June 2002 rating decision in which service connection for PTSD was denied, the Veteran filed a notice of disagreement in September 2002 and a statement of the case was not issued.  In addition, and while an April 2004 rating decision denied reopening the claim, noting new and material evidence had not been received, pertinent service personnel records were associated with the claims file in December 2003, and thus, consideration of the claim of entitlement to service connection for PTSD on a de novo basis is required.  38 C.F.R. § 3.156(c)(1)(i) (2011).  Therefore, the Board has identified the issue as entitlement to service connection for a psychiatric disability.  

The issues of entitlement to service connection for a neck disability, an eye disability, and warts/virus are REMANDED to the RO via the Appeals Management Center in Washington, D.C.





FINDINGS OF FACT

1.  There is competent and probative evidence tending to establish that it is at least as likely as not that the Veteran has PTSD as a result of in-service stressful experiences.  

2.  An April 2004 rating decision denied service connection for a drooping left eyelid.  

3.  The evidence added to the record since the April 2004 rating decision pertaining to the claim for service connection for a drooping left eyelid is new and creates a reasonable possibility of an allowance of the claim.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).  

2.  The April 2004 rating decision that denied service connection for a drooping left eyelid is final.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. § 20.1103 (2011). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a drooping left eye lid.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an April 2004 rating decision, the Veteran was denied service connection for a drooping left eyelid on the basis that no current disability was shown.  At the time of the April 2004 rating decision the pertinent evidence of record included the Veteran's service medical records, the Veteran's statements, and VA medical records.  The Veteran did not appeal and that decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  If, however, new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Evidence is considered new if it was not previously submitted to agency decision makers.  Material evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  38 C.F.R. § 3.156(a) (2011); Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran filed his application for service connection for the eye disability on appeal in September 2006.  As the claim was previously denied in the final April 2004 rating decision, new and material evidence is needed to reopen the claim of entitlement to service connection for a drooping left eyelid.  

The pertinent evidence received since the April 2004 rating decision includes VA treatment records dated in August 2007 showing a diagnosis of pressure behind the left eye noted to be possibly associated with dry eye syndrome versus uncorrected refractive error versus a history of sinus problems, with notation that artificial tears were started and a recommendation for new glasses.

The Board finds that the evidence submitted since the April 2004 rating decision is new in that it was not associated with the claims folder prior to the April 2004 rating decision.  In addition, presuming the credibility of the Veteran's statements and considering the diagnosis of dry eye syndrome versus a history of sinus problems, the Board finds that the evidence is material because it demonstrated the presence, or suggests the presence, of a current eye disability.  The lack of evidence showing a current eye disability was the basis for denial of the previous claim.

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Therefore, new and material evidence having been presented, the claim of entitlement to service connection for a drooping left eye lid is reopened.  38 C.F.R. § 3.156 (2011).  To that extent only, the claim is allowed.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(f) (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994) (Veteran is competent to report on that of which he has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence and the Board has inherent fact finding responsibility.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482 (2000); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises and medical history of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts entitlement to service connection for PTSD.  The Board finds the competent and probative evidence in this case establishes that service connection is warranted.  

The Veteran is a decorated combat Veteran.  Both a VA medical doctor and a VA psychologist have diagnosed PTSD based on combat stressors.  Thus, that evidence is in favor of the claim.  

The Board notes that while the May 2007 VA examiner stated that the Veteran does not meet the criteria for a diagnosis of PTSD, reporting that the Veteran denied experiencing intense fear, helplessness or horror in response to reported traumatic events, a January 2001 VA record notes PTSD and an Axis IV diagnosis of combat history in Grenada, and records dated in February 2001 note combat stressors to include the possibility of being killed or wounded; having been stationed at a forward observation post, having been involved with the evacuation of bodies, and deprivation of shelter in Grenada while under constant fire for three days.  In addition, a February 2001 VA psychologist diagnosed PTSD, and a March 2002 VA doctor diagnosed prolonged PTSD noting the Veteran's vivid recollections of bodies handled in Grenada.  

The Board notes that in the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).  That statute aids a combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Based on the evidence in this case, the Board finds the reported in-service stressors are consistent with the circumstances, conditions, and hardships of the Veteran's combat service.  

In addition, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011). 

The Board finds that the evidence shows that it is at least as likely as not that the Veteran has PTSD as a result of his combat experiences in service or due to the fear of hostile military action during service.  In so finding, the Board has accorded more probative value to the VA physician who opined that the Veteran has a diagnosis of PTSD based on combat stressors during service in Grenada.  The Board has considered that the May 2007 VA examination was conducted in concert with a review of the Veteran's entire claims file, however, the Veteran is competent to report his symptoms and histories taken from the Veteran during examinations and evaluations are sufficient to overcome the lack of review of his claims file during such examinations and evaluations.  In addition, the diagnosis and/or opinion is supported by the opinion of a VA psychologist and other findings reflected in VA treatment records, to include records reflecting ongoing treatment for PTSD.  The Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429 (1995); Wensch v. Principi, 15 Vet. App. 362 (2001).  

In this case, there is competent and probative medical evidence relating a diagnosis of PTSD to combat-related stressful experiences.  Furthermore, a VA psychologist has diagnosed PTSD based upon a fear of hostile military action during service.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a drooping left eyelid is reopened.  To that extent only, the claim is allowed.

Service connection for PTSD is granted.  


REMAND

The Veteran asserts entitlement to service connection for a neck disability, an eye disability, and warts/virus.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim.  38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and those documents are constructively part of the record before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record shows that the Veteran has participated in a VA vocational rehabilitation program and the vocational rehabilitation folder is not associated with the claims file.  Accordingly, attempts must be made to obtain the Veteran's VA vocational rehabilitation folder.  

In addition, while a 2008 Social Security Administration (SSA) record notes the Veteran was not receiving disability benefits, in a March 2009 VA Form 21-526, the Veteran stated that had claimed and/or was receiving SSA disability benefits.  There is no indication regarding the disability for which the Veteran was granted SSA disability benefits, and there is no indication that an attempt to obtain and consider the records associated with the grant of SSA disability benefits after 2008 has been made.  Because SSA records are potentially relevant to the Board's determination, VA must attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

In addition to active service from 1983 to 1997, the Veteran's service separation form shows prior active service of 2 years, 7 months, and 17 days.  Service prior to 1983 has not been verified.  Thus, the Veteran's period of active service prior to 1983 should be verified and documented in the claims file.  

The Veteran was afforded a VA examination in May 2007 and while the examiner opined that it appeared that the Veteran sustained a whiplash injury as a result of an in-service motor vehicle accident, the nexus opinion provided was that the Veteran's cervical strain was less than likely related to the motor vehicle accident or the service-connected thoracic spine disorder as a result of that motor vehicle accident.  The examiner noted that the timing of the cervical pain does not coincide directly with the current thoracic spine condition.  In light of the documented in-service findings and complaints of neck, back, and thoracic pain in association with the motor vehicle accident, to include in records dated in August 1997 and September 1997, the opinion is inadequate for a determination.  The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board must remand the claim. 

In addition, the Board notes that the May 2007 VA examination report notes the Veteran was awaiting magnetic resonance imaging (MRI) for a left median nerve compression to rule out a possible radicular cause in the cervical spine.  The MRI report is not associated with the claims file, and because the claims file is being returned it should be updated to include VA treatment records compiled since 2007, to include the referenced MRI report.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran asserts entitlement to service connection for an eye disability, to include a drooping left eyelid, floating lids, and a left eye injury.  An August 2007 VA treatment record shows a diagnosis of pressure behind the left eye noted to be possibly associated with dry eye syndrome versus uncorrected refractive error versus a history of sinus problems, with notation that artificial tears were started and a recommendation for new glasses.  Because of the current findings and the Veteran's statements, the Veteran must be provided a medical examination for an opinion as to the nature and extent of an eye disability and whether any eye disability is related to the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In regard to the claim of entitlement to service connection for warts/virus, the Board notes that the Veteran is service connected for psuedofolliculitis barbae.  Service treatment records show complaints of a flare-up of dermatitis in May 1983.  A hyperkeratotic flesh-colored papule of the third digit of the left hand is noted in March 1995 and the assessment was acne vulgaris.  In addition, the 1996 separation examination report notes calluses on the left knuckles.  April 2000 VA records note facial dermatitis that was stable with retin and a left ear fungus was noted to have a cottony appearance.  In addition, a VA problem list, dated in September 2007, notes an unspecified rash.  Because of the current findings and the Veteran's competent statements, the Veteran must be provided a medical examination for an opinion as to the nature and extent of the claimed warts/virus and whether they are related to the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Since the claims file is being returned it should be updated to include VA treatment records compiled since 2007.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's VA vocational rehabilitation folder with the claims file.  

2.  Request from the Social Security Administration complete copies of any determination on a claim for disability benefits from that agency, and the medical records that served as the basis for any determination.  All attempts in this regard should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.  

3.  Verify all periods of service prior to 1983.  Verification should be documented in the claims file.  Obtain any outstanding service medical records related to service prior to 1983.

4.  Associate with the claims folder VA medical records pertaining to the Veteran dated after 2007, to include any MRI reports.  

5.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with his complaints of symptoms of the disabilities claimed on appeal during or since service.  

6.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for the appropriate examinations to determine the nature and etiology of any identified neck disability, eye disability, and warts/virus.  The claims file should be made available for review and the examiner's attention directed to this remand.  All necessary tests should be accomplished.  The examiner provide as to whether it is at least as likely as not (50 percent or higher probability) that a neck disorder, an eye disorder, and any warts/virus had an onset during service or within the initial year after separation from service or whether any such disability is otherwise related to service or service-connected disability.  The rationale for all findings and conclusions should be set forth in the report.

7.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


